Citation Nr: 1009003	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include dysthymic disorder and depression.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.

In a December 2005 VA treatment record, the Veteran reported 
that he was unable to work due to his psychiatric disability.  
As such, the issue of entitlement to a total rating based on 
individual unemployability (TDIU) is REFERRED to the RO for 
the appropriate action.


FINDING OF FACT

The Veteran has a current psychiatric disability manifested 
by depression and dysthymic disorder that is causally related 
to service.


CONCLUSION OF LAW

A psychiatric disability manifested by depression and 
dysthymic disorder symptoms was incurred in active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Since the Board is granting the claim for service connection 
for a psychiatric disability manifested by depression and 
dysthymic disorder symptoms, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Service Connection Criteria

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Thus, the claim for service connection 
for dysthymic disorder and depression, encompasses the 
Veteran's psychiatric symptomatology regardless of the 
diagnosis.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Psychiatric Disability

Analysis

With regard to the three elements of service connection, the 
Veteran has current diagnoses of dysthymic disorder, and 
depression. The requirement that there be a current 
disability is thus satisfied.

The Veteran has reported that his depression began during 
active duty service aboard the USS Springfield.  Service 
treatment records indicate the Veteran reported that he was 
depressed, although he was ultimately diagnosed as having 
vascular headaches.  He is competent to report symptoms 
during active duty.  The second element necessary for service 
connection-an in- service incurrence-is demonstrated.

HS, a Licensed Clinical Social Worker; and the May 2004 VA 
examiner, a staff psychiatrist, have provided competent 
opinions linking the Veteran's current psychiatric disorder 
to a disease or injury in service.  The May 2004 VA examiner 
opined that had the Veteran not been in the Navy, it was 
probable that his occupational/professional functioning would 
have evolved in a more positive manner and his disability, 
although partial, can be considered to be service connected.          

Resolving reasonable doubt in favor of the Veteran, service 
connection for an acquired psychiatric disorder, manifested 
by depression and dysthymic disorder symptoms, is warranted.



ORDER

Entitlement to service connection for an acquired psychiatric 
disability, namely dysthymia or depression, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


